Citation Nr: 1714493	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-59 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a low back disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle disabilities.  

4. Entitlement to service connection for systemic lupus erythematosus.

5. Entitlement to service connection for a neck disability.

6. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome with shin splints.  

7. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome with shin splints.  

8. Entitlement to nonservice-connected pension. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in February 2013 and April 2013. 

In August 2013, the Veteran initiated appeals of entitlement to service connection for migraine headaches and posttraumatic stress disorder.  In response to the Veteran's notices of disagreement (NODs), the Veteran and her representative (at that time) were sent a Statement of the Case (SOC) regarding these issues in November 2016; however, the Veteran specifically did not perfect the appeal of these issues in response to the SOC in her December 2016 VA Form 9; accordingly, these issues are not before the Board.

While the Veteran's claim for entitlement to service connection for a low back disability was reopened by the RO, the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995). Accordingly, the claim to reopen will be addressed below. 

Additionally, with regard to the Veteran's claims for a higher initial rating for right knee patellofemoral syndrome with shin splints and left knee patellofemoral syndrome with shin splints, the RO issued a November 2016 rating decision that granted 10 percent ratings for each condition, effective May 15, 2012 (the date of claim for service connection).  These issues remain on appeal, however, as the maximum possible requested benefit has not been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

In June 2016, the Veteran's representative, Douglas Brooks, sent notice to VA, on behalf of the Veteran, that he was releasing the Veteran's Power of Attorney effective immediately.  In April 2017, VA acknowledged this withdrawal of representation and sent letter to this effect to the Veteran's former representative and the Veteran.  The Veteran has not filed a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  She is now unrepresented.  The Board notes that the Veteran may submit VA Form 21-22 or VA Form 21-22a to appoint a new representative at any point to represent her in any future matters with VA.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral ankle disabilities, entitlement to service connection for systemic lupus erythematosus, entitlement to service connection for a neck disability, entitlement to a rating in excess of 10 percent for right and left knee patellofemoral syndrome with shin splints, and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a low back disability was denied by an unappealed September 2010 rating decision.

2. Since the September 2010 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran's current lumbosacral strain disability is due to her service-connected bilateral knee disabilities.  


CONCLUSIONS OF LAW

1. The September 2010 rating decision that denied service connection for a low back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

2. The evidence received since the September 2010 rating decision is new and material, and the claim for service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a low back disability, secondary to her service-connected right and left knee patellofemoral syndrome with shin splints. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108 . 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510   (1992). 

In this case, service connection for a back disability was denied by a September 2010 rating decision on the basis that the Veteran failed to cooperate with a requested medical examination and there was no evidence of a current low back disability.  The rating decision became final one year after notice was provided to the Veteran. 

Since the September 2010 rating decision, additional evidence has been associated with the claims file.  In September 2016, the Veteran underwent a VA medical examination that diagnosed the Veteran with a current lumbosacral strain.  This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides evidence indicating that the Veteran has a current diagnosis of a low back disability.  When viewed with the previous evidence of record, these statements are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Entitlement to Service Connection for a Low Back Disability

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004).

Service connection may also be warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Velez v. West, 10 Vet. App. 432   (1997).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Veteran has claimed entitlement to service connection for a low back disability.  In relation to this claim, the Veteran was provided a VA examination in September 2016.  The VA examiner noted that the Veteran had a history of treatment for low back strains during her period of active service, including in August 1995 and May 1996.  The examiner diagnosed the Veteran with a current lumbosacral strain and noted that the Veteran suffered from lumbosacral strains on a recurrent basis.  The examiner opined that it was unlikely that the Veteran's current lumbosacral strain was due to her history of back strains in service, but that it was at least as likely as not that her current strain was due to her changed her gait due to recurring knee pain, her weight, and her age, and that these factors predispose her to recurring back strains.  

The Board notes that the Veteran is service-connected for right and left knee patellofemoral syndrome with shin splints.  

As the Veteran has a current diagnosis of a lumbosacral strain, which has been etiologically related to his service-connected bilateral knee disabilities by the 2016 VA examiner, the Board will resolve the benefit of the doubt in favor of the Veteran.  Accordingly, the Board finds that service connection for a low back disability is warranted as secondary to the Veteran's service-connected left and right knee patellofemoral syndrome with shin splints. 




ORDER

The application to reopen the claim of entitlement to service connection a a low back disability is granted.

Service connection for a low back disability, as secondary to left and right knee patellofemoral syndrome with shin splints, is granted.  


REMAND

Unfortunately, the Board finds that the remainder of the Veteran's claims must be remanded for further development prior to adjudication by the Board.  

Review of the evidence of record reveals that prior VA knee examinations conducted in November 2012 and September 2016 fail to fully comply with the Court's holding in Correia v. McDonald.  In Correia, the Court held that 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 21 Vet. App. 158 (2016).  The Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  As the Veteran's previous examinations fail to fully comply with the Court's holding in Correia, remand is required to obtain an adequate examination.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran was also provided with a VA examination in relation to her claim for a bilateral ankle disability in November 2012.  Unfortunately, this opinion did not address several pertinent facts of record, and the Board finds that a new medical opinion should be obtained.  See Barr, 21 Vet. App. at 311 (2007).  The examiner indicated that the Veteran never had any ankle conditions and that pertinent diagnostic testing did not indicate any abnormal findings; however, the evidence of record indicates that the Veteran underwent a bone scan in March 1998 that indicated stress changes of the Veteran's bilateral ankles during her period of active service.  The Board finds that this in-service diagnostic finding and possible residuals of this injury must be discussed by the examiner.  

Further, the duty to assist has not been met in relation to the Veteran's claims for service connection for a neck disability or systemic lupus erythematosus.  VA must provide a medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board notes that the Veteran's treatment records from the Atlanta VAMC indicate that the Veteran has a current diagnosis of lupus.  In her December 2016 VA Form 9, she stated that she was first diagnosed with lupus during her period of active service at the Darnelle Army Hospital in 1997.  The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  Also, review of the Veteran's service treatment records indicates that on October 4, 1997 the Veteran was diagnosed with "isoimmunization" and was noted to be positive for anticardiolipin antibodies at the Darnelle Army Hospital.  The Board finds that a medical opinion should be obtained to determine if the Veteran's lupus had onset during, or is otherwise related to, her period of active service.  

The Veteran's service treatment records also indicate that the Veteran reported symptoms of neck pain in April 1996.  In December 2016, she reported symptoms of pain "while turning her head or moving her neck."  While it is unclear whether the Veteran has a current neck disability, the Board notes that the Veteran is competent to report recurrent symptoms of pain in her neck.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board finds that the Veteran should be afforded a medical examination to determine whether she has a current neck disability, and, if so, whether the condition is due to her period of active service.  

Lastly, the Board finds that the Veteran's claim for a nonservice-connected pension is inextricably intertwined with the claims being further developed.  Therefore, a decision on these interrelated claims must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for a VA examination to determine the severity, manifestations, and effects of her service-connected left and right knee patellofemoral syndrome with shin splints.  

The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should clearly document any functional impairment as a result of the Veteran's right and left knee disabilities.  

If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. The Veteran must be afforded an appropriate VA examination to determine the etiology of any current disability of the neck or the bilateral ankles.  The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinions: 

Does the Veteran have a current disability of her neck?  If so, is it at least as likely as not (a 50 percent probability) that the disability is due to, or the result of, any incident of her active service. 

Does the Veteran have a current disability of either of her ankles?  If so, is it at least as likely as not (a 50 percent probability) that the disability is due to, or the result of, any incident of her active service. 

If providing a negative opinion, the examiner is asked to discuss the findings of the March 1998 bone scan and any potential residual disability. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The Veteran must be afforded an appropriate VA examination to determine the etiology of her lupus.  The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinions: 

Does the Veteran have a current disability of lupus?  If so, is it at least as likely as not (a 50 percent probability) that the disability was incurred in, or otherwise due to, her period active service.

If providing a negative opinion, the examiner is asked to specifically discuss, the Veteran's report that she was diagnosed with lupus during her period of active service in 1997; and the October 4, 1997 diagnosis of "isoimmunization" with "anticardiolipin antibodies" at the Darnelle Army Hospital.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. After the above-development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


